931 F.2d 900
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.David Franklin KING, III, Plaintiff-Appellant,v.Micha A. ROSS, Art Beeler, Warden, Defendants-Appellees.
No. 90-6360.
United States Court of Appeals, Tenth Circuit.
May 1, 1991.

Before ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. King, a federal prisoner, appeals the denial of his habeas petition.


3
We grant Mr. King permission to proceed in forma pauperis.


4
Mr. King is serving a nine-year federal sentence on drug and firearm charges.  The state of Kansas lodged a detainer with the federal officials alleging Mr. King was on parole and has violated his parole.


5
Mr. King filed two petitions for a writ of habeas in Kansas and relief was denied.  He then filed his habeas petition in the United States District Court for the Western District of Oklahoma attacking the validity of the Kansas detainer.  The district court, in a fifteen-page opinion and order, thoroughly analyzed this case and denied relief.


6
Mr. King appeals pro se arguing most vehemently that the district court's decision was erroneous.  He points to other Kansas parole violators who, he claims, were treated differently by Kansas;  he argues that Kansas has violated his right to a speedy trial;  and, in general, rails against Kansas for placing a detainer against him.  Mr. King prays that we order the state of Kansas to run its sentence concurrently with his federal sentence.  We are not persuaded by Mr. King's many arguments.


7
The judgment of the district court is AFFIRMED for substantially the same reasons set forth in its Opinion and Order of October 29, 1990.


8
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3